Order entered May 23, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00289-CR

                             LEONARD MORNES, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1575949-S

                                         ORDER
        Appellant’s May 21, 2018 motion to extend the time for filing a reply brief is

GRANTED. Appellant’s reply brief, received on May 17, 2018, is ORDERED filed as of the

date of this order.


                                                   /s/   DAVID L. BRIDGES
                                                         PRESIDING JUSTICE